Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-791
                     Lower Tribunal No. F91-19299B
                          ________________


                       Juan Miguel Betancourt,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Lody Jean,
Judge.

     Carlos J. Martinez, Public Defender, and Andrew Stanton and
Deborah Prager, Assistant Public Defenders, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before HENDON, GORDO, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. Ey v. State, 982 So. 2d 618 (Fla. 2008); Chandler v. State,

1 So. 3d 284, 287 (Fla. 2d DCA 2009).




                                    2